Citation Nr: 1336001	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  08-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.

3. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II.

4. Entitlement to an initial rating in excess of 10 percent prior to December 29, 2008 and in excess of 30 percent thereafter for post-traumatic stress disorder (PTSD).

5. Entitlement to a separate compensable rating for erectile dysfunction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from April and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in June 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  The issues of increased ratings for peripheral neuropathy of the lower extremities are REMANDED below to the Appeals Management Center (AMC).

Also, at his May 2013 Board hearing, the Veteran testified he is unemployed due to his service-connected disabilities.  Specifically, he stated he last worked as a school bus driver in 2010 because he is on prescription medication that is not permitted.  The Veteran subsequently filed a formal claim for TDIU in August 2013.  This issue is REFERRED to the RO for adjudication in the first instance.


FINDING OF FACT

At his June 2013 Board hearing, prior to the promulgation of a decision in the matter, the Veteran stated that he was withdrawing his appeal in the matters of entitlement to a higher rating for diabetes mellitus type II and PTSD and entitlement to a separate compensable rating for erectile dysfunction; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to a higher rating for diabetes mellitus type II and PTSD and entitlement to a separate compensable rating for erectile dysfunction; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In June 2013, the Veteran indicated at his Board hearing that he wished to withdraw his claims for entitlement to a higher rating for diabetes mellitus type II and PTSD and entitlement to a separate compensable rating for erectile dysfunction.  See Hearing Transcript, p. 2.  As the Veteran has withdrawn his appeal on these three issues, there remain no allegations of error of fact or law for appellate consideration (there is nothing for the Board to address in light of the Veteran's statements at hearing).  Accordingly, the Board has no further jurisdiction in this matter, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II is dismissed.

The appeal in the matter of entitlement to an initial rating in excess of 10 percent prior to December 29, 2008 and in excess of 30 percent thereafter for PTSD is dismissed.

The appeal in the matter of entitlement to a separate compensable rating for erectile dysfunction is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to higher ratings for diabetic peripheral neuropathy of the lower extremities, so that the Veteran is afforded every possible consideration.  

The Veteran was last afforded a VA examination in December 2008.  At that time he reported that he has some numbness in his right heel and in the soles of both feet.  He also reported cramps in his calf muscles, more so on the left side.  On sensory examination, the examiner found reduced sensation in the Veteran's legs bilaterally and symmetrically.

At his June 2013 Board hearing the Veteran testified that the numbness in his lower extremities had at first only been in the pad of the heel but had since spread to his toes.  He stated that he felt like his condition had worsened since he had been rated at 20 percent.  Therefore, as the evidence suggests that the Veteran's condition has worsened in the more than four years since his last VA examination, to ensure that the record reflects the current severity of the Veteran's condition a more contemporaneous examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his diabetic peripheral neuropathy of his lower extremities.

2. When the development requested has been completed, the claim should be adjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


